Exhibit 10.2

 

THE IRON MOUNTAIN COMPANIES SEVERANCE PLAN

SEVERANCE PROGRAM NO. 2

 

Adopted as of November 29, 2012

By action of the Compensation Committee on November 29, 2012

 

ARTICLE 1

 

PURPOSE

 

The purpose of this Program is to specify the benefits available to certain
employees of Iron Mountain Incorporated and/or its Affiliated Employers in the
event of their Qualifying Termination.

 

This document is a part of The Iron Mountain Companies Severance Plan, which
itself is part of The Iron Mountain Companies Welfare Plan, and is part of the
summary plan description for the Welfare Plan. This document provides an
overview of the benefits available and must be read in conjunction with the
Severance Plan where, for example, certain capitalized terms not otherwise
defined below are defined and the Welfare Plan where, for example, claims
procedures are set forth. In the event of an inconsistency between this document
and the Severance and Welfare Plan documents, the provisions of this document
will govern.

 

The Severance Plan and this Severance Program No. 2 (the “Program”) is
administered by the Compensation Committee of the Board of Directors of Iron
Mountain Incorporated (the “Administrator”), which shall act as the “named
fiduciary” and “plan administrator” under ERISA with respect to this benefit.
The Administrator has discretionary authority to make factual determinations, to
construe and administer the Plan, to interpret any ambiguities and to resolve
any and all issues hereunder, provided that any and all such determinations,
constructions, administration, interpretations and/or resolutions shall be
subject to Section 3.6 hereof.

 

ARTICLE 2

 

SCOPE

 

This Program applies to William L. Meaney and he is hereby deemed to be the
Participant hereunder in an action of the Administrator (“Covered Employee”).

 

A Covered Employee is eligible for Severance Benefits under the Severance Plan
if he experiences a Qualifying Termination. Qualifying Termination is defined in
the Severance Plan but basically means that an individual’s employment is
involuntary terminated other than for Cause (as defined in the Severance Plan).
Under this Program –

 

“Cause” has the following meaning: (a) fraud, embezzlement or theft against Iron
Mountain; (b) the Covered Employee is indicted for a felony or convicted of, or
pleads guilty or no contest to, a felony; (c) the Covered Employee breaches a
material fiduciary duty owed to Iron Mountain; (d) the Covered Employee
materially breaches any material policy of Iron Mountain, including but not
limited to the Code of Ethics and Business Conduct or the Iron Mountain
Statement of Insider Trading Policy; (e) the Covered Employee willfully fails to
perform his material assigned duties (other than by reason of illness); or
(f) the

 

--------------------------------------------------------------------------------


 

Covered Employee commits an act of gross negligence or engages in willful
misconduct in the performance of his duties, or commits any other act of gross
negligence or willful misconduct that would reasonably be expected to cause
significant damage to Iron Mountain’s business interests.

 

A Qualifying Termination also includes a termination by the Covered Employee of
his employment for Good Reason. Good Reason means that Iron Mountain has,
without the Covered Employee’s consent (and after notice and opportunity for
correction), (a) materially diminished the sum of his base compensation plus
target nonequity incentive compensation, (b) required the Covered Employee to be
based at an office or primary work location that is greater than fifty miles
from Boston, Massachusetts, (c) materially diminished the Covered Employee’s
authority and/or responsibilities and/or assigned the Covered Employee to duties
and responsibilities that are generally inconsistent with his position with Iron
Mountain prior to the change, (d) ceased to have the Covered Employee report
directly to the Board or (e) materially breached this Program or the offer
letter dated November 30, 2012 entered into by and between Iron Mountain and the
Covered Employee. A termination for Good Reason must occur within six months of
the Good Reason event but before a termination for Good Reason can be considered
to be a Qualifying Termination, a Covered Employee must provide the
Administrator with notice within ninety days of the existence of the Good Reason
event and Iron Mountain shall have thirty days within which to remedy the issue.

 

ARTICLE 3

 

SEVERANCE BENEFITS

 

3.1       Severance Pay. The amount of Severance Pay payable under this Program
is based on the Covered Employee’s compensation level, including “Base Salary”
and “Target Bonus Payment,” as well as the “Severance Period,” each as defined
below.

 

(a)        “Severance Period” shall be the twelve month period following a
Covered Employee’s Qualifying Termination, or twenty-four month period in the
event of an Anticipatory Termination (as defined below) or a Qualifying
Termination during the two year period following a Change in Control.

 

(b)        “Base Salary” is the Covered Employee’s weekly or biweekly (as
applicable) rate of pay as of the date of termination without regard to other
forms of compensation, such as overtime, bonuses or equity compensation. A
Covered Employee who experiences a Qualifying Termination will receive an amount
equal to fifty-two weeks of Base Salary during the Severance Period.

 

(c)        “Target Bonus Payment” is the amount of the annual target
performance-based bonus for the year in which termination occurs, which would
otherwise be payable on or about March 15th of the year following the year of
termination. If the annual target performance-based bonus for the year in which
termination occurs has not yet been determined as of the Covered Employee’s
termination, the annual target performance-based bonus for the prior year shall
be used.

 

2

--------------------------------------------------------------------------------


 

(d)       In the event of a Qualifying Termination, the Covered Employee shall
receive an amount equal to (i) the sum of his (A) Base Salary then in effect and
(B) Target Bonus Payment, which sum will be payable to him in accordance with
the regular payroll practices of the Company in equal installments over the
Severance Period, and (ii) his actual annual incentive compensation earned in
respect of the year in which his termination occurs based on actual performance
in accordance with Iron Mountain’s annual incentive compensation program, with
such bonus pro-rated from the beginning of the fiscal year of termination
through to the actual termination date, and payable to him on March 1st of the
year following the year of termination; provided, however, that if such
Qualifying Termination occurs upon or within the two year period following a
Change in Control (or such Qualifying Termination occurs (x) prior to such
Change in Control at the direction of a third party or (y) 90 days prior to such
Change in Control (any such termination by Iron Mountain without Cause or the
Covered Employee voluntarily terminating his employment for Good Reason, an
“Anticipatory Termination”), and in all events such Change in Control occurs),
in lieu of the amount of cash severance provided under Section 3.1(d)(i) hereof,
the Covered Employee will receive an amount equal to two times the sum of his
(A) Base Salary then in effect and (B) Target Bonus Payment, which sum will be
payable to him in accordance with the regular payroll practices of the Company
in equal installments over the Severance Period. For the avoidance of doubt,
upon any such termination, the Covered Employee will also receive the pro rata
bonus under Section 3.1(d)(ii) hereof and at the time specified therein.

 

(e)        In the event of a Qualifying Termination after the Covered Employee
notifies the Company in writing of his termination without Good Reason, the
Covered Employee shall not be entitled to any of the benefits provided under
this Program other than pursuant to Section 3.6 of the Severance Plan (in
addition to any earned but unpaid bonus).

 

3.2       Other Benefits.

 

(a)        Provided the Covered Employee elects to continue in Iron Mountain’s
group medical and/or dental coverage under the federal law known as “COBRA,”
Iron Mountain will pay to the Covered Employee, on a monthly basis, a taxable
amount equal to 100% of the cost of such coverage until the earlier of (a) the
end of the Severance Period and (b) the date on which the Covered Employee
terminates his COBRA coverage under the applicable Iron Mountain group welfare
plan; provided, however, that if such Qualifying Termination qualifies as an
Anticipatory Termination or occurs upon or within two years after a Change in
Control, the monthly payment under this Section 3.2(a) will continue until the
earlier of (i) eighteen months from termination and (b) the date on which the
Covered Employee terminates his COBRA coverage under the applicable Iron
Mountain group welfare plan. If after the end of the period described in the
preceding sentence the Covered Employee remains COBRA-eligible, he must pay for
the entire remaining cost of COBRA coverage if he wishes to continue the
coverage.

 

(b)        A Covered Employee who experiences a Qualifying Termination is
eligible for outplacement services through a provider selected by Iron Mountain
for a period of nine months following termination.

 

3

--------------------------------------------------------------------------------


 

(c)        The definition of the phrase “Good Reason” as used in connection with
a “Vesting Change in Control” under an equity compensation plan of the Company
shall include the following additional component: “a material diminution in the
responsibilities or title of the Optionee’s position with Iron Mountain and/or
the assignment to Optionee of duties and responsibilities that are generally
inconsistent with the Optionee’s position with Iron Mountain [immediately prior
to the Vesting Change in Control].” For the avoidance of doubt, “Good Reason”
under an equity compensation plan will have occurred if the foregoing component
or one of the components of “Good Reason” as used in connection with a “Vesting
Change in Control” under an equity compensation plan of Iron Mountain shall have
occurred.

 

(d)       Notwithstanding the terms in any equity compensation plan to the
contrary, for purposes of determining when a termination occurs in connection
with a “Vesting Change in Control,” such termination must occur (x) prior to
such Vesting Change in Control at the direction of a third party or (y) 90 days
prior to such Vesting Change in Control or up to two years following the Vesting
Change in Control (rather than a termination 14 days before or up to 12 months
after a Vesting Change in Control, as currently provided in the Fourth Amendment
to the Iron Mountain Incorporated 2002 Stock Incentive Plan).

 

(e)        The Severance Plan and this Program supersede and replace any prior
severance pay programs, plans and arrangements (whether written or oral) for any
Covered Employee except any benefit payable under a Supplemental Unemployment
Benefit Plan and except to the extent embodied in an individually negotiated
agreement that provides greater benefits to the Covered Employee.

 

3.3       Termination due to Death and Disability. In the event of a Covered
Employee’s termination as a result of death or disability, the Covered Employee
(or his estate) shall be entitled to amounts otherwise due under
Section 3.1(d)(ii) hereof and Section 3.6 of the Severance Plan (in addition to
any earned but unpaid bonus) as if he had experienced a Qualifying Termination.
For purposes of the preceding sentence, a Covered Employee will be treated as
having been terminated as a result of disability if Iron Mountain terminated the
individual because he is prevented by illness, accident, disability or any other
physical or mental condition to be determined by means of a written opinion of a
competent medical doctor chosen by mutual agreement of Iron Mountain and the
Covered Employee or his personal representative(s)) from substantially
performing his duties and responsibilities hereunder for one or more periods
totaling one hundred eighty days in any twelve month period.

 

3.4       Time and Manner of Benefits.

 

(a)        No Severance Pay provided in Section 3.1 or Other Benefits provided
in Section 3.2 will be paid or provided under the Program unless the Covered
Employee has signed and timely returned, and not revoked, if applicable, a
“Release,” in the form attached hereto.

 

(b)        Except with respect to amounts due under Section 3.1(d)(ii) hereof,
Severance Pay and COBRA payments will be paid in equal installments over the
applicable Severance Period in accordance with the Covered Employee’s regular
payroll intervals prior to the Qualifying Termination and will be subject to
applicable

 

4

--------------------------------------------------------------------------------


 

withholding. Subject to Section 3.4(e), payments under this Program will begin
on the sixtieth day following the Qualifying Termination; provided, however,
that any applicable revocation period under a Release will have expired before
any payment; and provided, further, that any payments that are deferred during
such sixty-day period will be paid in a lump sum on said sixtieth day.

 

(c)        Severance Pay will be inclusive of any other severance or termination
payments due to a Covered Employee (such as a payment required pursuant to a
Supplemental Unemployment Benefits Plan or WARN), any amounts owed a Covered
Employee pursuant to a contract with Iron Mountain and amounts paid to a Covered
Employee placed in a temporary layoff status (often referred to as a furlough).

 

(d)       If a Covered Employee is later rehired by Iron Mountain, he may keep
whatever Severance Pay has been paid prior to being rehired, but will lose any
right to unpaid Severance Pay.

 

(e)        In the case of any payment on termination (other than in the event of
death or disability within the meaning of Section 409A of the Internal Revenue
Code (the “Code”) or in compliance with the requirements of Treas. Reg. §
1.409A-1(b)(9)(iii) or (v) or of any successor thereto or any other provision
that exempts a payment from Code Section 409A) while the Covered Employee is a
“specified employee,” in no event will such payment be made earlier than six
months after the date the Covered Employee’s employment terminates. In the event
that, due to Code Section 409A, the Covered Employee does not receive one or
more cash payments that would otherwise be due during such six month period, all
such delayed payments will be made on the first day after the six month
anniversary of his employment termination, and thereafter any remaining payments
shall be made in accordance with any previously agreed-upon schedule. Any
termination of a Covered Employee’s employment that would result in his receipt
of nonqualified deferred compensation under Code Section 409A must also
constitute a “separation from service” (as such term is defined in Treasury
Regulation Section 1.409A-1). The determination of whether a Covered Employee
has incurred a “separation from service” shall not cause any forfeiture of
deferred compensation subject to Code Section 409A on the part of the Covered
Employee, but shall only act, if applicable, as a delay in his receipt of
deferred compensation until such time as he incurs a “separation from service.”
It is intended that each installment of any payments provided hereunder
constitute separate “payments” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii). It is further intended that payments hereunder
satisfy, to the greatest extent possible, the exemption from the application of
Code Section 409A (and any state law of similar effect) provided under Treasury
Regulation Section 1.409A-1(b)(4) (as a “short-term deferral”). To the extent
that any provision of this document is ambiguous as to its compliance with Code
Section 409A, the provision will be read in such a manner so that all payments
hereunder are either exempt from or comply with Section Code 409A.

 

3.5       Amendment. No amendment shall be made to this Program without the
written consent of the Company and the Covered Employee.

 

3.6       Arbitration. Any dispute or claim to enforce the terms of this Program
will, notwithstanding any provision in the Severance Plan to the contrary, be
settled in a binding

 

5

--------------------------------------------------------------------------------


 

arbitration in Boston, Massachusetts conducted under the Rules for the
Resolution of Employment Disputes of the American Arbitration Association. The
arbitrator shall have the discretionary and final authority to make factual
determinations, to construe and administer the Plan, to interpret any
ambiguities and to resolve any and all issues hereunder and to undertake a de
novo review of any prior decision of the Administrator, in each case, without
providing any deference to any prior decision of the Administrator. A decision
and award of the arbitrator shall be exclusive, final and binding. The
arbitrator shall maintain the confidentiality of the arbitration to the maximum
extent allowed under the Rules. The arbitrator shall have no authority to award
punitive damages against Iron Mountain or a Covered Employee or to add to,
alter, amend or refuse to enforce any portion of this Program. The arbitrator is
authorized to award any party or parties such sums as he shall deem proper for
the time and expense of arbitration; provided, however, that the arbitrator
shall not have the authority to award legal fees paid by either party to enforce
or defend a claim pursuant to this Program.

 

3.7  Code Section 4999. If it is determined that the Covered Employee is
entitled to payments and/or benefits provided by this Program or any other plan,
arrangement or agreement with Iron Mountain or any affiliate (“Payments”) that
would be subject to the excise tax imposed by Section 4999 of the Code (the
“280G Excise Tax”), Iron Mountain shall cause to be determined, before any
portion of the Payments are paid to the Covered Employee, which of the following
two alternative forms of payment would maximize the Covered Employee’s after-tax
proceeds: (a) payment in full of the entire amount of the Payments; or
(b) payment of only a part of the Payments (reduced to the minimum extent
necessary) so that the Covered Employee receives the largest payment possible
without the imposition of the 280G Excise Tax (“Reduced Payments”). If it is
determined that Reduced Payments will maximize Covered Employee’s after-tax
benefit, then (1) cash compensation subject to the six-month delay rule in Code
Section 409A(a)(2)(B)(i) shall be reduced first, payments in respect of whole
value equity grants (commencing with the last equity grant to vest) shall be
reduced second, payments in respect of stock options and stock appreciation
rights (commencing with the last equity grant to vest) shall be reduced third,
and lastly, cash payments that are not subject to the six-month delay rule in
Code Section 409A(a)(2)(B)(i) shall be reduced, (2) the Payments shall be paid
only to the extent permitted under the Reduced Payments alternative and (3) the
Covered Employee shall have no rights to any additional payments and/or benefits
constituting the Payments. To the extent not negating this paragraph under Code
Section 280G and not in violation of Code Section 409A, the Covered Employee may
direct an alternative order of reduction. Unless Iron Mountain and the Covered
Employee otherwise agree in writing, any determination required under this
Section 3.7 shall be made in writing by independent public accountants agreed to
by Iron Mountain and the Covered Employee (the “Accountants”), whose
determination shall be conclusive and binding upon the Covered Employee and Iron
Mountain for all purposes. For purposes of making the calculations required by
this Section 3.7, the Accountants may rely on reasonable, good faith
interpretations concerning the application of Code Sections 280G and 4999. Iron
Mountain and the Covered Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make the required determinations. Iron Mountain shall bear all fees and expenses
the Accountants may reasonably charge in connection with the services
contemplated by this Section 3.7.

 

6

--------------------------------------------------------------------------------


 

RELEASE

 

This Release is being executed and delivered in accordance with
Section 3.4(a) of Severance Program No. 2 under The Iron Mountain Companies
Severance Plan. Each capitalized term used in this Release without definition
has the meaning given to such term in Severance Program No. 2.

 

In exchange for the promises and payments described in Severance Program No. 2,
you (on behalf of yourself and your heirs, executors, administrators and
assigns) hereby release and forever discharge Iron Mountain, its subsidiaries
and affiliates, and all of their current and former directors, officers,
employees, agents, successors and assigns (collectively, the “Released
Parties”), from any and all suits, claims, demands, debts, sums of money,
damages, interest, attorneys’ fees, expenses, actions, causes of action,
judgments, accounts, promises, contracts, agreements, and any and all claims of
law or in equity, whether now known or unknown, which you now have or ever have
had against the Released Parties, or any of them, including, but not limited to,
any claims under Title VII of the Civil Rights Act of 1964, the Americans With
Disabilities Act, the Family and Medical Leave Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Genetic
Information Nondiscrimination Act, any state antidiscrimination law that is
analogous to the foregoing and any other federal, state or local statute,
regulation, ordinance or common law and all claims related to or arising out of
your employment or the termination of your employment with Iron Mountain. You
also waive any right you may have to recover any compensation or damages in any
action against any of the Released Parties brought by any governmental entity on
your behalf or on behalf of any class of which you may be a member. You hereby
represent that you have not previously filed or joined in any complaints,
charges or lawsuits against Iron Mountain pending before any governmental agency
or court of law relating to your employment and/or the termination thereof.

 

This General Release of Claims shall not apply to: (1) any vested interest you
may have in any 401(k), pension or profit sharing plan, stock option agreement
or any other employee benefit plan by virtue of your employment with Iron
Mountain; (2) any claims that may arise after this Release is signed; (3) any
claim that may not be waived by law; (4) any right you may have to
indemnification and/or advancement of legal fees by Iron Mountain or under its
director’s and officer’s liability insurance coverage, under any agreement
between you and Iron Mountain, under any provision of Iron Mountain’s Bylaws or
plans or by application of law; and (5) any claim arising from any breach by
Iron Mountain of its obligations under the Severance Program No. 2.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Release as
of this       day of                           , 20    .

 

 

 

 

 

7

--------------------------------------------------------------------------------